Citation Nr: 1103900	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder (MDD).

3.  Entitlement to an initial rating in excess of 10 percent for 
esophageal hernia with gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 19, 1979 to July 
14, 1979 and from February 14, 2003 to January 14, 2004.  He also 
had service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and September 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which denied entitlement 
to service connection for a right shoulder disorder.

In March 2005, within one year of the April 2004 rating decision, 
the Veteran underwent a VA examination of his right shoulder.  
The RO readjudicated the claim for service connection for a right 
shoulder based on this new evidence in September 2005.  See 
generally, Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (RO's 
receipt of 38 C.F.R. § 3.156(b)-compliant evidence abates the 
finality of a prior decision on a claim and tolls the time for 
filing an appeal until a new decision has been issued); Compare 
Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the 
definition of "new and material evidence" in paragraph (a) of 38 
C.F.R. § 3.156 applies to paragraph (b), and therefore to be 
material, the evidence must relate to an unestablished fact 
necessary to substantiate the claim).  The Veteran timely 
perfected his claim.  In June 2008, the Board remanded this case.  

In a March 2010 rating decision, service connection was granted 
for MDD, rated as 30 percent disabling, and for hiatal hernia 
with GERD, rated as 10 percent disabling.  In April 2010, a 
notice of disagreement was received with regard to the assigned 
ratings.  

The issues of service connection for right arm and 
hemorrhoid disabilities have been raised by the record in 
April 2010, but have not subsequently been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issues of higher ratings for MDD and hiatal hernia with GERD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A right shoulder disability, characterized as superior labrum 
tear of the right shoulder with impingement syndrome as well as 
degenerative joint disease, is due to an injury which occurred on 
inactive duty training (IDT).


CONCLUSION OF LAW

A right shoulder disability, characterized as superior labrum 
tear of the right shoulder with impingement syndrome as well as 
degenerative joint disease, was incurred in IDT service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Some of the Veteran's service treatment records are missing.  
Under such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during IDT.  See 38 U.S.C.A. §§  101(24), 
106.

Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Basically, this refers to the two weeks of annual 
training, sometimes referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.  It can 
also refer to the Reservist's or Guardsman's initial period of 
training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 
twelve four-hour weekend drills that each Reservist or National 
Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Active military service includes active duty, any period of ADT 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of IDT during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 38 
C.F.R. § 3.307, applicable to active duty, would not apply to ADT 
or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records show that the Veteran was treated 
in September 2003 for complaints of right shoulder pain with 
limitation of motion as well as tenderness to palpation.

Post-service, February 2004 VA outpatient records document 
complaints of right shoulder pain.  In March 2004, the Veteran 
was afforded a VA joints examination.  The claims file was 
reviewed.  The Veteran reported that he began having right 
shoulder pain during a road march while was stationed at Fort 
Bragg.  He related that he was carrying an M60 rifle and a 
rucksack on his back.  He stated that he was placed on profile 
for 2 weeks and was restricted from lifting, carrying, and doing 
push-ups.  He was prescribed muscle relaxants.  Thereafter, he 
indicated that his right shoulder improved, but he later started 
having intermittent right forearm numbness associated with 
strength activities, such as working on his car.  Physical 
examination did not reveal a shoulder condition.  

In a March 2004 sworn statement, the Veteran reported that he 
initially had pain in his right shoulder and neck on October 4, 
2003, during military training.  

March 2004 x-rays of the right shoulder revealed no 
abnormalities.  In April 2004, VA outpatient records note that 
the Veteran had normal range of motion and muscle tone.  Mild 
right-sided neck pain was noted.  

In May 2004, the Veteran fell down some stairs and injured the 
right side of his body, including his right shoulder.  This is 
recorded on a service document, an "Individual Sick Slip."  In 
August 2004, the Veteran underwent a magnetic resonance imaging 
(MRI) of the right shoulder which revealed a superior labral tear 
extending anteroposteriorly (SLAP lesion).  September 2004 VA 
outpatient records reflected that the Veteran had been diagnosed 
with right shoulder myositis.

In March 2005, the Veteran was afforded another VA joints 
examination.  The claims file was reviewed.  The Veteran again 
reported that he had experienced right shoulder pain and numbness 
since service in 2003.  He again reported the incident when he 
was on the road march and was carrying a heavy load on his 
back/shoulder.  Physical examination was performed and the recent 
MRI was addressed.  The diagnosis was chronic active impingement 
syndrome in the right shoulder secondary to a superior labrum 
tear affecting the right shoulder anteroposteriorly.  It was 
noted that the Veteran had severe limitation of motion of the 
right shoulder.

An April 10, 2005 Physical Profile noted that the Veteran had 
suffered a right shoulder injury.  The Veteran was discharged 
from the Army National Guard due to multiple medical problems, 
including a right shoulder injury.

In September 2005, the Veteran underwent another VA joints 
examination, but the examination was limited to the left knee.  
Thereafter, a VA medical opinion was sought in December 2005.  
The claims file was reviewed.  The VA examiner determined that 
the Veteran's current right shoulder condition was not related to 
his September 2003 treatment for right shoulder pain.  This 
opinion was based on the evidence of record at the time and 
contained the examiner's reasoning for his opinion.  However, as 
noted above, after the 2003 complaints, in May 2004, the Veteran 
fell down the stairs and injured his right shoulder.  The 
December 2005 opinion is also confusing concerning the x-ray 
finding of a distal acromial spur during service in September 
2003.  The examiner stated that, "as seen on the medical 
literature you do not develop DJD in a short period of service."  
In addition, it is unclear whether this was during a period of 
ADT or IDT.   

Accordingly, the Board remanded this case to determine if the 
Veteran was on ADT or IDT in May 2004, and noted that if it was 
shown that the Veteran injured his right shoulder during ADT or 
IDT, a medical opinion is required to determine whether his 
current right shoulder disorder is related to the injury on May 
2, 2004. In addition, the Board indicated that on remand, an 
opinion should be obtained to clarify whether the finding of a 
distal acromial spur represented a finding of arthritis, or 
degenerative joint disease, during service in September 2003.

Thereafter, VA records were received which further reflect 
complaints pertaining to the right shoulder, dated 2005 to 2009.  
The Veteran reported that the onset originally occurred in 2003.

In a March 2009 Formal Finding of Unavailability, the RO 
determined that the complete service treatment records for the 
Veteran were unavailable.  Specifically, despite numerous and 
appropriate efforts, the complete records could not be obtained.  

A subsequent letter was received from Dr. Miguel E. Figueroa, who 
stated that he had read the Veteran's VA medical files and 
examined him.  Current examination of the right shoulder revealed 
severe limitation of motion which was compatible with the October 
2003 inservice injury.  He stated that subsequent medical 
records, including the 2004 MRI confirmed his conclusions.  

A sworn statement was received in May 2009 from N.M.G, but it did 
not pertain to the right shoulder.

In May 2009, the Veteran was also afforded a VA joints 
examination, in compliance with the Board's prior remand 
decision.  The claims file was reviewed.  Prior x-rays and MRI 
were reviewed.  The pertinent records were also reviewed, 
including the incident when the Veteran fell down stairs in 2004.  

The examiner noted that the Veteran reported that his right 
shoulder problems began in 2003 when he was on a road march, 
carrying a heavy load.  During May 2004, while at National Guard 
camp, he fell down some stairs.  Thereafter, the pain in his 
right shoulder increased.  A current physical examination was 
performed.  The diagnosis was right shoulder labrum tear (SLAP 
lesion) and right shoulder impingement syndrome.  The examiner 
indicated that up to the time of the December 2005 VA examination 
report, the Veteran did not have degenerative joint disease.  The 
examiner provided an opinion that the 2003 injury did not cause 
the right shoulder labrum tear, but the 2004 trauma that occurred 
when he fell down stairs did cause this injury.  The examiner 
noted the x-ray finding of a distal acromial spur during service 
in September 2003, but indicated that these x-ray findings were 
unreliable since this was not shown on the subsequent MRI.  The 
examiner then went on to state that up until February 2004, there 
was no evidence of right shoulder degenerative joint disease or 
arthritis.  

Thus, the examiner was indicated that the precipitating event for 
current right shoulder diagnoses of superior labrum tear of the 
right shoulder with impingement syndrome as well as degenerative 
joint disease began with the May 2004 injury.  Although the 
Veteran had prior x-ray findings of a distal acromial spur, the 
Veteran did not actually have that problem since it was not 
shown/confirmed on MRI.  

The Board attaches the most probative value to this opinion, as 
it is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The VA 
examiner's opinion was based on review of the Veteran's claims 
file and an examination of the Veteran.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered 
by a medical professional, is afforded significant probative 
weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence is 
based on the personal examination of the patient, the knowledge 
and skill in analyzing the data, and the medical conclusion 
reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is factually accurate, fully articulated, and has sound 
reasoning for the conclusion.)

A review of the record shows that following the 2003 incident, 
the Veteran's shoulder was essentially clinically normal.  March 
2004 examination did not reveal a shoulder disorder and x-rays of 
the right shoulder revealed no abnormalities.  Further, April 
2004,VA outpatient records reflected normal range of motion and 
muscle tone.  

However, after the May 2004 fall, the Veteran had a tear in his 
right shoulder and severe limitation of motion.  There is no 
evidence of any other intervening right shoulder injury during 
this short period of time.  

Thus, since there is competent and probative evidence, which is 
uncontradicted and rather supported in the record that the 
current right shoulder disabilities began with the May 2004 
injury, the matter to be resolved is whether the Veteran was on 
ADT or IDT at the time of the injury.

Documentation has been received regarding the Veteran's service.  
The Veteran's periods of active duty were verified.  The Veteran 
was not on active duty in May 2004.  However, from the 
documentation in the claims file, it appears that he contends 
that he was on IDT which also appears confirmed based on what was 
written in the records.  As noted above, IDT basically refers to 
the twelve four-hour weekend drills that each Reservist or 
National Guardsman must perform each year.  The Veteran had been 
on a weekend training session which is consistent with the nature 
of IDT.  

Also received was a document titled "ARMY NATIONAL GUARD 
RETIRMENT POINTS HISTORY STATEMENT," which did not reflect 
service in May 2004.  However, the document indicated that there 
could be discrepancies.  It does not appear that any further 
effort was made regarding IDT periods.  The Veteran was 
discharged from the Army National Guard in April 2005 for medical 
reasons, including a right shoulder injury.  Based on the records 
in the claims file, it appears clear that this notation referred 
to the later May 2004 injury rather than the 2003 event.  

Turning to the May 2004 injury records, the "Individual Sick 
Slip," a service document, shows that the Veteran fell down the 
stairs and injured his right shoulder on May 2, 2004.  The 
"Individual Sick Slip" records that the "Organization and 
Station" was the National Guard.  The medical record documents 
that the injury occurred at the end of a weekend physical 
training session which would be consistent with IDT.  The 
inservice medical officer signed the documents.  The Board notes 
that the Veteran's personnel records are unavailable for review.  

The evidence in this case is so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Although it has not been definitively established that he 
Veteran was on IDT on May 2, 2004, when he injured his right 
shoulder which resulted in lasting disability, the evidence tends 
to support that he was on a weekend IDT drill weekend as May 2, 
2004 was a Sunday and the records support that it happened at the 
end of the weekend.  Accordingly, service connection for a right 
shoulder disability is warranted.


ORDER

Service connection for a right shoulder disability, characterized 
as superior labrum tear of the right shoulder with impingement 
syndrome as well as degenerative joint disease, is granted.  


REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the issues 
of entitlement to a rating in excess of 30 percent for MDD and a 
rating in excess of 10 percent for GERD.  As such, a statement of 
the case must be issued.  The failure to issue a statement of the 
case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

The Veteran should be sent a Statement of 
the Case as to the issues of entitlement to 
a rating in excess of 30 percent for MDD and 
a rating in excess of 10 percent for GERD.  
If the Veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


